F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 31 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    CLAYTON MILO FOX,

                Petitioner - Appellant,
                                                         No. 02-6157
    v.                                              D.C. No. CIV-01-1721-F
                                                       (W.D. Oklahoma)
    GLYNN BOOHER, Warden,

                Respondent - Appellee.


                            ORDER AND JUDGMENT            *




Before EBEL , BALDOCK , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner Clayton Milo Fox, an Oklahoma state prisoner proceeding pro se,

requests a certificate of appealability (COA) to challenge the district court’s order

denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2254. See 28 U.S.C. § 2253(c)(1)(A) (no appeal unless COA issued). We deny

issuance of a COA and dismiss the appeal. Mr. Fox also seeks leave to proceed

on appeal without prepayment of costs and fees; that request is denied.

                                       Background

       In October 2000, Mr. Fox entered pleas of guilty to the charges of second

degree rape, possession of child pornography, possession of marijuana, and

conspiracy to commit a felony. Convictions were entered on the guilty pleas and

Mr. Fox was sentenced to ten years on each count, with five years suspended.

The sentences are to run concurrently.

       Mr. Fox did not move to withdraw his guilty pleas. He filed a state

post-conviction motion raising the same claims that he pursues in this habeas

action. After the state district court denied relief, Mr. Fox appealed to the

Oklahoma Court of Criminal Appeals. The state appellate court also denied

relief, concluding that the record did “not establish [Mr. Fox] was denied

effective assistance of counsel.” R. doc. 11, Ex. C, at 2. The state appellate court

further held that Mr. Fox’s remaining contentions were procedurally barred

because he had not filed a direct appeal.   Id.


                                            -2-
                                      Discussion

      The charges arose from Mr. Fox’s involvement with a fourteen-year-old

girl. He argues that because the girl was married in Texas, under Texas law, she

was an adult. Therefore, he claims, the Oklahoma courts had no jurisdiction to

prosecute him. He also asserts that (1) his guilty pleas were not knowing and

intelligent because he was informed of an incorrect sentencing range, (2) he

received cruel and unusual punishment because he was not informed of the

correct sentencing range and he might have received a harsher sentence, (3) there

was not a factual basis to support his guilty plea to the conspiracy charge, and

(4) he received ineffective assistance of counsel.

      The habeas petition was referred to a federal magistrate judge,    see 28

U.S.C. § 636(b)(1)(B), who determined that Mr. Fox’s jurisdictional claim was

procedurally barred, his factual-basis claim was not cognizable in federal habeas

proceedings, and the remaining claims should be denied on the merits. The

magistrate judge recommended that the habeas petition be denied. The district

court adopted the recommendation and denied the petition.

      We have reviewed the district court’s rulings on the merits to see if

Mr. Fox “demonstrate[d] that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.”      Slack v. McDaniel ,

529 U.S. 473, 484 (2000). In considering the district court’s procedural rulings,


                                           -3-
we inquire whether Mr. Fox showed “that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.”   Id.

       With these standards in mind, we have carefully reviewed Mr. Fox’s briefs

and the record on appeal. For the reasons underlying the magistrate judge’s

careful and thorough report and recommendation dated March 29, 2002, and

adopted by the district court on May 3, 2002, we conclude that Mr. Fox has not

made a “substantial showing of the denial of a constitutional right,” and is not

entitled to a COA. 28 U.S.C. § 2253(c)(2).

       Leave to proceed on appeal without prepayment of costs and fees is denied.

Mr. Fox is reminded that the full $105.00 filing fee for this appeal is due to the

Clerk of the District Court. The application for issuance of a COA is denied.

Appeal DISMISSED. The mandate shall issue forthwith.



                                                     Entered for the Court



                                                     David M. Ebel
                                                     Circuit Judge




                                          -4-